Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into by and between
Mannatech, Incorporated (the “Company”) and Alfredo Bala (the “Employee”), and
has an effective date of October 1, 2007, (“Effective Date”). The Company
desires to employ the Employee, and the Employee desires to be employed by the
Company. Therefore, in consideration of the mutual promises and agreements
contained herein, the Company and the Employee (collectively, the “Parties”)
hereby agree as follows:

SECTION 1.

EMPLOYMENT

1.1. Employment. The Company hereby employs the Employee, and the Employee
hereby accepts employment by the Company, for the period and upon the other
terms and conditions contained in this Agreement.

1.2. Office and Duties. The Employee shall serve as Senior Vice President Global
Sales and Marketing of the Company, with the authority, duties and
responsibilities described herein and those customarily incident to such office.
The Employee shall report directly to the Chief Executive Officer of the Company
(the “CEO”) and shall perform such other services, duties and responsibilities
commensurate with Employee’s position as may from time to time be assigned to
Employee by the CEO or the Board of Directors of the Company (the “Board”).

1.3. Performance. During Employee’s employment under this Agreement, the
Employee shall devote on a full-time basis all of his time, energy, skill and
best efforts to the performance of Employee’s duties hereunder in a manner that
will faithfully and diligently further the business and interests of the
Company. The Employee may, however, engage in civic, charitable, and
professional or trade activities so long as those activities do not interfere
with the performance of Employee’s duties hereunder. The Employee shall comply
with the employee policies and written manuals of the Company that are
applicable generally to executive employees of the Company, as they exist and/or
are modified from time to time. In the event of conflict or inconsistency
between this Agreement and the employee policies and written manuals of the
Company, the terms of this Agreement shall govern. Except as specifically
contemplated herein, the Employee shall not work either on a part-time or
independent contractor basis for any other business or enterprise during the
Term of Employment.

1.4. Place of Work. The Employee shall perform services under this Agreement at
the Company’s principal office in the City of Coppell, Dallas County, Texas, and
at such other place or places as the Employee’s duties and responsibilities may
require. The Employee

 

Page 1 of 19



--------------------------------------------------------------------------------

understands and agrees that Employee may be required to travel in connection
with the performance of his duties.

1.5. Directors’ and Officers’ Liability Insurance. To the extent that the
Company maintains one or more policies of directors’ and officers’ liability
insurance during the Employee’s employment under this Agreement (the “D&O
Policies”), then the Company will provide the Employee coverage under the D&O
Policies for acts or omissions by the Employee in the performance of his duties
to the Company under this Agreement as an officer of the Company.

1.6. Indemnity. As of the Effective Date, the Company shall defend, indemnify
and hold harmless the Employee against all claims, actions, lawsuits, judgments,
penalties, fines, settlements and reasonable expenses that are filed, pursued,
or otherwise sought by third parties, as applicable, in any proceeding resulting
from the performance of the Employee’s duties to the Company under this
Agreement.

1.7. Exclusive Employment. Without limiting Section 1.3 hereof, during the term
of employment, the Employee will not, without the prior written consent of the
Board:

a. serve as a spokesman, representative, employee, consultant, agent, officer,
or member of any board of directors (or any similar governing body) for any
for-profit business other than the Company;

b. serve as a spokesman, representative, employee, owner, consultant, agent,
officer, or member of any board of directors (or any similar governing body) for
any business which is a supplier to the Company or which competes with the
Company, in each case whether directly or indirectly;

c. own any equity or economic interest in any company that competes directly or
indirectly with the Company, except that this does not preclude ownership of
less than 5% of the outstanding equity securities of any public reporting
company; or

d. promote or endorse at Company business functions any other organization(s)
with which Employee may be associated or affiliated.

SECTION 2.

EMPLOYMENT TERM

2.1. Term. The term of the Employee’s employment under this Agreement commences
on the Effective Date and shall continue through two (2) years, unless
terminated earlier by either Party by the Company or Employee giving at least 30
days’ prior written notice of termination, for any or no reason, to the other
Party (“Notice of Early Termination”) or unless terminated earlier in accordance
with Section 8 hereof. If a Notice of Early Termination is given in accordance
with the preceding sentence, then (a) the term of employment under this
Agreement will continue until the expiration of the notice period specified in
the Notice of Early Termination, and (b) the Company may instruct the Employee
not to come into the Company’s

 

Page 2 of 19



--------------------------------------------------------------------------------

offices or to attend any of the Company’s business functions through the last
date of employment, and the Employee’s following such instruction will not
constitute Cause for termination or otherwise impair the Employee’s rights
hereunder. If the Agreement is not terminated by either Party as provided for
herein, it will renew for successive one (1) year terms, unless either Party
gives the other at least thirty (30) days’ prior written notice of its intent
not to renew.

SECTION 3.

COMPENSATION FOR EMPLOYMENT

3.1. Base Salary. The base salary of the Employee for all of Employee’s
services, duties and responsibilities to the Company and all of Employee’s
agreements and covenants with or to the Company under this Agreement shall be at
the annual rate of $275,000, which the Company shall pay to the Employee in
equal installments in accordance with its normal payroll policies.

a. Employee’s performance and salary shall be reviewed by the CEO and the
Compensation Committee annually in accordance with the Company’s annual
performance review process.

b. Employee’s Base Salary for any partial year will be prorated based upon the
number of days elapsed in such year. Employee’s pay may be raised by the Company
from time to time as the Company deems appropriate in its sole discretion, by
way of an addendum or other documentation, without otherwise effecting this
Agreement. Notwithstanding any pay increase, the employment of Employee shall be
construed as continuing under this Agreement.

3.2. Annual Bonus. During Employee’s employment under this Agreement, the
Employee is also eligible to participate in the Company’s annual executive bonus
program (the “Executive Bonus Program”). The opportunity to earn a bonus and the
amount of any bonus compensation under the Executive Bonus Program will be
determined in accordance with criteria established by the Board or the
Compensation Committee, which will comply with the requirements of Section 409A
of the Internal Revenue Code, unless the payment of the bonus is exempt as not
constituting a deferral of income. The Employee acknowledges that any bonus
compensation under the Bonus Program will be discretionary, with the sole
discretion resting with the Board or the Compensation Committee. Further, unless
otherwise determined by the Compensation Committee, the Employee must remain
employed by the Company at the time the bonus is paid in order to be eligible to
receive the bonus.

3.3. Payment and Reimbursement of Work-Related Expenses. During Employee’s
employment under this Agreement, the Company shall pay or reimburse the
Employee, in accordance with the applicable policies and procedures of the
Company, for all reasonable travel and other reasonable expenses incurred by the
Employee in performing his obligations under this Agreement, provided that the
Employee properly accounts for such expenses in accordance with the regular
policies of the Company.

 

Page 3 of 19



--------------------------------------------------------------------------------

3.4. Relocation Allowance. In the event it is necessary for Employee to relocate
residences, the Company shall pay the Employee’s actual relocation expenses, or
Mannatech shall enlist the services of the MI Group or any other bonded and
insured relocation service provider, such at Mannatech’s discretion. All
expenses must be pre-approved before being incurred.

3.5. Health Insurance/401(k). During Employee’s employment under this Agreement,
the Employee shall be entitled to participate in or receive benefits under any
employee-benefit plan or arrangement made available by the Company to its
employees generally (including any medical, dental, short-term and long-term
disability, life insurance and 401(k) programs), subject to eligibility
conditions or requirements and to the terms, conditions and overall
administration of each of such plans and arrangements. Nothing in this Agreement
will preclude the Company from amending or terminating any of the benefit plans
or programs applicable to Employee as long as such amendment or termination is
applicable to all similarly situated employees, without otherwise effecting this
Agreement. Notwithstanding any change in benefits, the employment of Employee
shall be construed as continuing under this Agreement.

3.6. Executive Vehicle Program. During Employee’s employment under this
Agreement, the Employee will also be eligible to participate in the Company’s
executive vehicle program, subject to all of its terms, regarding a vehicle with
a lease cost to the Company no greater than that afforded to other similarly
situated executive officers of the Company, with auto liability insurance
coverage (comprehensive, collision and liability) for the leased vehicle paid by
the Company and all routine and necessary repairs to the leased vehicle paid for
by the Company or reimbursed to the Employee, subject to approval by the Chief
Financial Officer of the Company.

3.7. Vacation. During Employee’s employment under this Agreement, the Employee
shall be entitled to 20 days of paid vacation annually, in accordance with the
regular policies of the Company.

3.8. Tax Withholding. The Company may deduct from any compensation or other
amount payable to the Employee under this Agreement social security (FICA) taxes
and all federal, state, municipal, or other such taxes or governmental charges
as may now be in effect or that may hereafter be enacted or required.

SECTION 4.

CONFIDENTIAL INFORMATION

4.1. Definition of “Confidential Information.”

a. “Confidential Information” means material, data, ideas, inventions, formulae,
patterns, compilations, programs, devices, methods, techniques, processes, know
how, plans (marketing, business, strategic, technical or otherwise),
arrangements, pricing and/or other information of or relating to the Company (as
well as its customers and/or vendors) that is confidential, proprietary, and/or
a trade secret (a) by its nature, (b) based on how it is treated or designated
by the Company, (c) such that its appropriation, use or disclosure would have a

 

Page 4 of 19



--------------------------------------------------------------------------------

material adverse effect on the business or planned business of the Company, or
(d) as a matter of law. All Confidential Information is the property of the
Company, the appropriation, use and/or disclosure of which is governed and
restricted by this Agreement.

b. Exclusions. Confidential Information does not include material, data, and/or
information that (i) the Company has voluntarily placed in the public domain;
(ii) has been lawfully and independently developed and publicly disclosed by
third parties; (iii) constitutes the knowledge and skills gained by Employee
during the Employment Period; or (iv) otherwise enters the public domain through
lawful means; provided, however, that the unauthorized appropriation, use, or
disclosure of Confidential Information by Employee, directly or indirectly,
shall not affect the protection and relief afforded by this Agreement regarding
such information.

4.2. Provision of Confidential Information. Irrespective of the Term of
Employment, and in consideration of the Employee’s promises in Section 4.3 of
this Agreement, the Company promises to immediately provide the Employee with
access to Confidential Information, including (but not limited to) the new
Confidential Information that the Company is separately and concurrently
providing to the Employee. The Parties stipulate and agree that Employee has
never before seen or had access to the new Confidential Information referenced
herein.

4.3. Protection of Confidential Information. Both during and after the
Employment Period, the Employee shall not in any manner, directly or indirectly:
(i) appropriate, download, print, copy, remove, use, disclose, divulge, or
communicate Confidential Information to any Person, including (without
limitation) originals or copies of any Confidential Information, in any media or
format, except for the Company’s benefit within the course and scope of the
Employee’s employment or with the prior written consent of the CEO; or (ii) take
or encourage any action which would circumvent, interfere with or otherwise
diminish the value or benefit of Confidential Information to the Company. The
Employee agrees to use Employee’s best efforts and utmost diligence to protect
and safeguard the Confidential Information as prescribed in this Section 4.
Notwithstanding any other provision of this Agreement, the Employee
acknowledges.

4.4. Return and Review of Information.

a. Company Property. All Confidential Information and other information and
property affecting or relating to the business of the Company within the
Employee’s possession, custody or control, regardless of form or format, shall
remain at all times the property of the Company.

b. Upon Request. At any time that the Company may request, during or after the
Employment Period, the Employee shall deliver to the Company all Confidential
Information and other information and property affecting or relating to the
business of the Company within Employee’s possession, custody or control,
regardless of form or format. Both during and after the Employment Period, the
Company shall have the right of reasonable access to review, inspect, copy,
and/or confiscate any Confidential Information within the Employee’s possession,
custody or control.

 

Page 5 of 19



--------------------------------------------------------------------------------

c. Upon Termination. The Employee shall return to the Company all Confidential
Information and other information and property affecting or relating to the
business of the Company within the Employee’s possession, custody or control,
regardless of form or format, without the necessity of a request, forthwith upon
resignation or termination of Employee’s employment, regardless of whether the
resignation or termination is voluntary, involuntary, for Cause or not for
Cause.

4.5. Response to Third Party Requests. Upon receipt of any formal or informal
request, by legal process or otherwise, seeking the Employee’s direct or
indirect disclosure or production of any Confidential Information to any Person,
the Employee shall promptly and timely notify the Company and provide a
description and, if applicable, hand deliver a copy of such request to the
Company. The Employee irrevocably nominates and appoints the Company, as the
Employee’s true and lawful attorney-in-fact to act in the Employee’s name, place
and stead to perform any act that the Employee might perform to defend and
protect against any disclosure of Confidential Information.

SECTION 5.

OWNERSHIP OF INFORMATION, INVENTIONS, AND ORIGINAL WORK

5.1. Definition of Work Product. As used in this Agreement, the term “Work
Product” means all patents and patent applications, all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
creative works, discoveries, software, computer programs, modifications,
enhancements, know-how, product, formula or formulations, concepts and ideas,
and all similar or related information (in each case whether or not patentable),
all copyrights and copyrightable works, all trade secrets, confidential
information, and all other intellectual property and intellectual property
rights that (in any case above) are conceived, reduced to practice, created,
developed or made by the Employee, either alone or with others, in the course of
employment with the Company (including, without limitation, any such employment
before the Effective Date).

5.2. Ownership and Assignment of Work Product. The Employee hereby agrees that
all Work Product will be the exclusive property of the Company, and in
consideration of this Agreement, without further compensation, hereby assigns,
and (as necessary) agrees to assign, to the Company all right, title, and
interest to all Work Product that: (a) relates to: (i) all or any aspect of the
Company Parties’ actual or anticipated business, research, and development or
existing or future products or services, or (ii) an actual or demonstrably
anticipated research or development project of the Company; (b) is conceived,
created, reduced to practice, developed, or made entirely or in any part:
(i) during his employment or on Company time, or (ii) using any equipment,
supplies, facilities, assets, materials, information (including, without
limitation, Confidential Information) or resources of any of the Company Parties
(including, without limitation, any intellectual property rights); or
(c) results from any work performed by the Employee for the Company. Any
creative works, discoveries, designs, software, computer programs, inventions,
improvements, modifications, enhancements, know-how, product, formula or
formulation, concept or idea that the Employee has within one year following the
resignation or termination of employment with the Company shall be deemed to be
Work Product owned by

 

Page 6 of 19



--------------------------------------------------------------------------------

the Company under this Section 5, unless proved by the Employee to have been
outside each of the criteria specified above in this Section 5.2.

5.3. Disclosure and Cooperation. The Employee shall promptly disclose Work
Product to the CEO and perform all actions reasonably requested by the Company
(whether during or after the Employment Period) to establish and confirm the
ownership and proprietary interest of any of the Company Parties in any Work
Product (including, without limitation, the execution of assignments, consents,
powers of attorney, applications and other instruments). The Employee agrees to
assist the Company in obtaining any patent for, copyright on or other
intellectual-property protection for the Work Product, and to execute and
deliver or otherwise provide such documentation and provide such other
assistance as is necessary to or reasonably requested by the Company or its
agents or counsel to obtain such patent, copyright, or other protection. The
Employee shall maintain adequate written records of the Work Product, in such
format as may be specified by the Company, and make such records available to,
as the sole property of, the Company at all times. The Employee shall not file
any patent or copyright applications related to any Work Product except with the
written consent of the CEO.

SECTION 6.

NON-COMPETITION AND NON-SOLICITATION

6.1. Consideration. In consideration of the Confidential Information and
specialized training being provided to Employee as stated in Section 4 of this
Agreement, and other valuable consideration as stated in this Agreement,
including (without limitation) the business relationships, Company goodwill,
customer and vendor relationships, and work experience that the Employee will
have the opportunity to obtain, use and develop under this Agreement, the
Employee agrees to the restrictive covenants stated in this Section 6.

6.2. Acknowledgements.

a. Ancillary Agreement. The Employee acknowledges and agrees that the
restrictive covenants contained in this Section 6 are ancillary to and part of
an otherwise enforceable agreement, such being the agreements concerning
Confidential Information and other consideration as stated in this Agreement.

b. Valuable Information. The Employee acknowledges and agrees that the
Confidential Information and specialized training provided by the Company is
highly valuable to the Company and, therefore, that the Company’s investment in
the training and the protection and maintenance of the Confidential Information
constitutes a legitimate interest to be protected by the Company by the
restrictive covenants set forth in this Section 6.

c. Unique Relationships with Customers. The Employee acknowledges and agrees
that (i) in the highly competitive business in which the Company is engaged,
personal contact is of primary importance in securing new and retaining present
Associates and customers; (ii) the Company has a legitimate interest in
maintaining its relationships with its Associates and customers; and (iii) it
would be unfair for the Employee to solicit the business of

 

Page 7 of 19



--------------------------------------------------------------------------------

the Company’s Customers, exploiting the personal relationships the Employee
develops with the Company’s Customers by virtue of the Employee’s employment by
the Company.

d. Reasonableness. The Employee acknowledges and agrees that at the time that
the restrictive covenants of this Section 6 are made, the limitations as to
time, geographic scope, and activity to be restrained, as described herein, are
reasonable and do not impose a greater restraint than necessary to protect the
good will and other legitimate business interests of the Company, including
(without limitation) Confidential Information (including, without limitation,
trade secrets), customer and vendor relationships, and goodwill.

e. Termination. The Employee acknowledges and agrees that Employee has carefully
read this Agreement and has given careful consideration to the restraints
imposed upon Employee by this Agreement, and consents to the terms of the
restrictive covenants in this Section 6 in conjunction with the provisions in
this Agreement for the termination of his employment, with no expectation or
promise of employment for a substantial period of time.

f. Post-Termination Enforcement. The Employee acknowledges and agrees that,
based on the benefits to Employee and new consideration as recited herein, the
restrictive covenants of this Section 6, as applicable according to their terms,
shall remain in full force and effect even in the event of the resignation or
termination of his employment under this Agreement for any reason, whether
voluntary or involuntary or with or without Cause.

g. Other Employment. The Employee acknowledges and agrees that (i) in the event
of the resignation or termination of Employee employment under this Agreement,
Employee experiences and capabilities are such that he can obtain gainful
employment without violating this Agreement, in a business engaged in other
lines and/or of a different nature, without Employee incurring undue hardship;
and (ii) the enforcement of a remedy under this Section 6 by way of injunction
will not prevent the Employee from earning a livelihood.

6.3. Non-Competition and Non-Solicitation.

a. Non-Competition During Employment. During the Employment Period, the Employee
shall not engage in any other business or employment which may detract from
Employee’s full performance of Employee’s duties hereunder or which competes in
any manner with the Company, and the Employee shall not directly or indirectly
render any services of a business, commercial or professional nature, to any
other Person without the Company’s prior written consent. Further, during
employment, the Employee shall not directly or indirectly contact, solicit,
entice, sponsor or accept any of the Associates into, or in any way promote to
any such Associates opportunities in marketing programs of any direct sales
company or organization other than the Company.

b. Non-Competition Post-Employment. During the Restricted Period, the Employee
shall not directly or indirectly, on Employee’s own behalf or on the behalf of
any other Person, engage in a Competing Business within the Geographic Area,
including, without limitation, owning, taking a financial interest in, managing,
operating, controlling, being employed by, being associated or affiliated with,
being a spokesperson for, providing services as a consultant or independent
contractor to, or participating in the ownership, management,

 

Page 8 of 19



--------------------------------------------------------------------------------

operation or control of, any Competing Business; provided, however, that this
Section 6.3b does not preclude ownership of less than 5% of the outstanding
equity securities of any public reporting company.

c. Customer Non-Solicitation. During the Restricted Period, the Employee shall
not in any manner, directly or indirectly, on Employee’s own behalf or on the
behalf of any other Person, induce, solicit or attempt to induce or solicit any
Customer (i) to do business with a Competing Business, or (ii) to reduce, cease,
restrict, terminate or otherwise adversely alter business or business
relationships with the Company for the benefit of a Competing Business,
regardless of whether the Employee initiates contact for that purpose.

d. Employee Non-Solicitation and No-Hire. During the Restricted Period, the
Employee shall not directly or indirectly, on Employee’s own behalf or on behalf
of any other Person (i) solicit, recruit, persuade, influence, or induce, or
attempt to solicit, recruit, persuade, influence, or induce any Person employed
or otherwise retained by the Company (including, without limitation, any
independent contractor or consultant), to cease or leave their employment or
contractual or consulting relationship with the Company, regardless of whether
the Employee initiates contact for such purposes, or (ii) hire, employ or
otherwise attempt to establish, for any Person, any employment, agency,
consulting, independent contractor or other business relationship with any
Person who is or was employed or otherwise retained by the Company (including
any independent contractor or consultant), for the benefit of a Competing
Business.

6.4. Definitions. The following definitions are for the purposes of this
Agreement, including (without limitation) this Section 6. The scope of these
definitions is in recognition of the Company-wide scope of the Employee’s
responsibilities, the broad geographic scope of the Company’s business
operations throughout the entire United States of America and in certain foreign
countries, and the potential ease of competing with the Company in the absence
of the provisions of this Section 6.

a. “Competing Business” means any business operation which engages in the
business of providing products and services that are the same or substantially
similar or directly competes with those that any of the Company manufactured,
produced, provided, sold, and/or marketed during the Employee’s tenure with the
Company, such as the direct selling business, including (without limitation) the
direct sale, network and/or multi-level marketing of dietary supplements, skin
care or wellness products.

b. “Customer” means (i) any Associate or other Person with whom or which the
Company has had any contract any time during this Agreement or any time during
the one year period immediately preceding the Effective Date, and/or (ii) any
customer, vendor, supplier, licensor or other Person in a business relationship
with the Company for which the Employee or employees working under the
Employee’s supervision had any direct or indirect responsibility during the
Employment Period.

c. “Geographic Area” means (i) those cities and states in the United States of
America and foreign countries in which the Company does business during the
Employment

 

Page 9 of 19



--------------------------------------------------------------------------------

Period; and/or (ii) the geographic area of Employee’s responsibilities during
the Employment Period.

d. “Restricted Period” means the Employment Period and the one year period
commencing on the Termination Date, regardless of whether the Employee’s
termination from the Company is voluntary or involuntary, for Cause or not for
Cause. This time period shall be extended by one day for each day that Employee
is determined to be in violation of Sections 4, 5 and/or 6 of this Agreement, as
determined by a court or arbitrator of competent jurisdiction.

6.5. Fiduciary Duty. The Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the
best interests of the Company. In keeping with these duties, the Employee shall
make full disclosure to the Company of all business opportunities pertaining to
the Company’s business, and shall not appropriate for Employee’s own benefit,
any business opportunities concerning the subject matter of the fiduciary
relationship.

6.6. Survival. This Section 6 shall survive the cessation or termination of the
Employee’s employment under this Agreement, subject to the time and scope
limitations set forth in this Section 6.

6.7. Substitution/Revision. If, at the time of enforcement of the restrictive
covenants in this Section 6, a court holds that the restrictions stated in this
Section 6 are unreasonable under circumstances then existing, then the maximum
duration, scope or geographical area reasonable under such circumstances shall
automatically be substituted for the stated duration, scope or geographic area
and the court shall be allowed and is hereby requested to revise the
restrictions contained herein to cover the maximum duration, scope and
geographic area permitted by law. The covenants contained in Sections 6.3a.,
6.3b., 6.3c., and 6.3d. hereof are independent of and severable from one
another.

6.8. Independent Covenants. All covenants contained in Section 6 of this
Agreement shall be construed as agreements independent of any other provision of
this Agreement, and the existence of any claim or cause of action by Employee
against Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of such covenants.

SECTION 7.

NON-DISPARAGEMENT

7.1. Non-Disparagement. The Employee agrees that, both during and after the
Employment Period, the Employee will not make any statements which would
constitute libel, slander or disparagement of the Company or any of its
directors, officers, shareholders, or affiliates, provided however, that the
terms of this Section 7.1 shall not apply to communications between the Employee
and, as applicable, the Employee’s attorneys or other Persons with whom or which
communications would be subject to a claim of privilege existing under common
law, statute or rule of procedure.

 

Page 10 of 19



--------------------------------------------------------------------------------

SECTION 8.

REMEDIES

8.1. Remedies. In the event of a breach of this Agreement by any Party, and
subject to the remaining provisions of this Section 8, the aggrieved Party shall
be entitled to all appropriate equitable and legal relief, including, but not
limited to: (a) an injunction to enforce this Agreement or prevent conduct in
violation of this Agreement; (b) damages incurred as a result of the breach; and
(c) attorneys’ fees and costs incurred in enforcing the terms of this Agreement.

8.2. Arbitration. SUBJECT TO THE RIGHTS OF EITHER PARTY TO SEEK INJUNCTIVE OR
OTHER EQUITABLE RELIEF IN A COURT OF EQUITY, BINDING ARBITRATION SHALL BE THE
EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS, OR CONTROVERSIES BETWEEN THE
PARTIES HERETO, WHETHER STATUTORY, CONTRACTUAL OR OTHERWISE, ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE EMPLOYEE’S EMPLOYMENT BY OR TERMINATION FROM
THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS SPECIFICALLY PROVIDED IN THIS
AGREEMENT. In the event either party provides a notice of arbitration of any
dispute to the other party, the parties agree to submit that dispute to a single
arbitrator selected from a panel of arbitrators of JAMS located in Dallas,
Texas. The arbitration will be governed by the JAMS Comprehensive Arbitration
Rules and Procedures in effect at the time the arbitration is commenced. If for
any reason JAMS cannot serve as the arbitration administrator, the Company may
select an alternative arbitration administrator, such as the American
Arbitration Association, to serve under the terms of this Agreement. The parties
further agree to abide by and perform any award rendered by the arbitrator.

a. VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY SUCH
ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING (WITHOUT
LIMITATION) ANY COURT PROCEEDING, UNDER THIS AGREEMENT) SHALL BE DALLAS COUNTY,
TEXAS (THE “AGREED VENUE”).

b. Authority and Decision. The arbitrator shall have the authority to award the
same damages and other relief that a court could award. The arbitrator shall
issue a reasoned award explaining the decision and any damages awarded. The
arbitrator’s decision will be final and binding upon the parties and enforceable
by a court of competent jurisdiction. The parties will abide by and perform any
award rendered by the arbitrator. In rendering the award, the arbitrator shall
state the reasons therefore, including (without limitation) any computations of
actual damages or offsets, if applicable.

 

Page 11 of 19



--------------------------------------------------------------------------------

c. Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne by the parties as determined by the arbitrator, except
for any initial registration fee, which the parties shall bear equally.
Otherwise, the parties shall each bear their own costs, expenses and attorneys’
fees incurred in arbitration; provided, however, that the prevailing party shall
be entitled to recover and have awarded its attorneys’ fees, court costs,
arbitration expenses, and its portion of the fees and costs charged by JAMS or
other arbitration administrator, regardless of which Party initiated the
proceedings, in addition to any other relief to which it may be entitled. The
determination of the “prevailing party” and the amount of fees, costs and
expenses awarded shall be in the discretion of the arbitrator and shall be based
upon such evidence as the arbitrator deems appropriate, including the relief
awarded as compared to the last bona fide settlement offer made by the opposing
party prior to the initiation of the arbitration proceeding, as well as any bona
fide settlement offer made during the proceeding taking into account the fees,
costs and expenses incurred thereafter.

d. Limited Scope. The following are excluded from binding arbitration under this
Agreement: claims for workers’ compensation benefits or unemployment benefits;
replevin; and claims for which a binding arbitration agreement is invalid as a
matter of law.

e. Statutes of Limitations. All statutes of limitations that would otherwise be
applicable (as well as other laws and statutes of applicability to any Dispute
in issue) shall apply to any arbitration proceeding hereunder, and the
arbitrator is specifically empowered to decide any question pertaining to
limitations.

f. Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 8.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable
relief regarding the terms of this Agreement. The exclusive venue of any such
proceeding shall be in the Agreed Venue. The parties agree (a) to submit to the
jurisdiction of any competent court in the Agreed Venue, (b) to waive any and
all defenses the Executive may have on the grounds of lack of jurisdiction of
such court, and (c) that neither party shall be required to post any bond,
undertaking or other financial deposit or guarantee in seeking or obtaining such
equitable relief. Evidence adduced in any such proceeding for an injunction may
be used in arbitration as well. The existence of this right shall not preclude
or otherwise limit the applicability or exercise of any other rights and
remedies that a party hereto may have at law or in equity.

SECTION 9.

TERMINATION OF EMPLOYMENT

9.1. Events of Termination. In addition to termination of employment in
accordance with Section 2 hereof, the Employee’s employment by the Company under
this Agreement (1) shall terminate upon the death of the Employee, and (2) may
be terminated by the Company,

 

Page 12 of 19



--------------------------------------------------------------------------------

immediately upon written notice of termination to the Employee, upon the
Employee’s Disability or for Cause. In this Agreement:

a. “Disability” means the Employee’s becoming incapacitated by accident,
sickness, or other circumstances that, in the reasonable judgment of the Board
renders or is expected to render the Employee mentally or physically incapable
of performing the essential duties and services required of him hereunder, with
or without reasonable accommodation, for a period of at least 90 consecutive
calendar days.

b. “Cause” means any of the following:

 

  i. the Company’s determination that the Employee has neglected, failed, or
refused to render the services or perform any other of his duties or obligations
in or under this Agreement (including, without limitation, because of any
alcohol or drug abuse);

 

  ii. the Employee’s violation of any provision of or obligation under this
Agreement;

 

  iii. the Employee’s indictment for, or entry of a plea of no contest with
respect to, any crime that adversely affects or (in the Board’s reasonable
judgment) may adversely affect the Company or the utility of the Employee’s
services to the Company; or

 

  iv. any other act or omission of the Employee involving fraud, theft,
dishonesty, disloyalty, or illegality with respect to, or that harms or
embarrasses or (in the Board’s reasonable judgment) may harm or embarrass, the
Company or any of its subsidiaries, affiliates, customers, dealers or suppliers.

Notwithstanding any other provision of this Agreement, if the Company gives
notice of termination for Cause under clauses i. or ii. above in this
Section 9.1(b), then the Employee at his sole option shall have sixty (60) days
from the date of such notice to effect a cure or resolution of the reasons
giving rise to the termination (the “Employee Remedy Period”) before the
termination becomes effective. If the reasons giving rise to such termination
are cured or resolved by the Employee within the Employee Remedy Period, then
the termination will be deemed to be without Cause for the purposes of this
Agreement, unless it is withdrawn by the Company by the end of the Employee
Remedy Period.

c. “Good Reason” means any of the following:

 

  i. the Company’s denial of compensation due and owing to Employee under this
Agreement, where such denial is by any means, including but not limited to a
material act or omission of fraud, theft, or dishonesty in the Company’s
accounting practices or otherwise;

 

Page 13 of 19



--------------------------------------------------------------------------------

  ii. the requirement by the Company that Employee be based anywhere other than
Dallas County, Texas, except for travel incident to the Company’s business;

 

  iii. the Company’s demotion of the Employee in title or pay, or the Company’s
removal of a material portion of the Employee’s significant duties or
responsibilities pursuant to this Agreement, without the Employee’s consent; or

 

  iv. the Company’s material breach of this Agreement.

Notwithstanding any other provision of this Agreement, if the Employee gives
notice of resignation for Good Reason under clauses i., ii., iii., or iv. above
in this Section 9.1(c), then the Company at its sole option shall have sixty
(60) days from the date of such notice to effect a cure or resolution of the
reasons giving rise to the resignation (the “Company Remedy Period”), before the
resignation becomes effective. If the reasons giving rise to such resignation
are cured or resolved by the Company within the Company Remedy Period, then the
resignation will be deemed to be without Good Reason for the purposes of this
Agreement, unless it is withdrawn by the Employee by the end of the Company
Remedy Period.

9.2. Non-Renewal. In the event the Company gives notice to the Employee that it
will terminate this Agreement at the expiration of the initial two (2) year
term, then the Agreement will automatically terminate at the end of the two-year
term.

9.3. Severance.

a. Nothing contained in this Agreement shall be construed as impacting the right
of the Company to terminate the Employee’s employment with the Company.

b. Unless Employee resigns without Good Reason, or is terminated by the Company
for Cause or due to the death of the Employee, the Employee shall continue to
receive his base salary as set forth in Section 3 of this Agreement through the
end of his initial two (2) year term or for twelve (12) months from Employee’s
last date of employment, whichever is longer (the “Termination Date”).

c. Any amount owed to Employee under this paragraph will be paid in regular
installments on the usual and customary pay dates of the Company.

9.4. Release. As a condition to the receipt of any Severance payment under
paragraph 9.3 of this Agreement, Employee shall be required to execute a
release, in the form established by the Company, releasing Company and Company’s
shareholders, partners, officers, directors, employees, and agents from any and
all claims and from any and all causes of any kind or character, including, but
not limited to, all claims or causes of action arising out of the employee’s
employment with the Company, the termination of such employment, or any actions
or omissions occurring during such employment, and the performance of Employee’s
and Company’s obligations hereunder.

 

Page 14 of 19



--------------------------------------------------------------------------------

9.5. Effects of Termination. Paragraph 9.3 notwithstanding, upon any cessation
or termination of employment under this Agreement, all further rights of the
Employee to employment and compensation and benefits from the Company under this
Agreement will cease, except that the Company shall pay the Employee the
following:

a. Any amount of base salary earned by, but not yet paid to, the Employee
through the last date of the Employment Period;

b. Any annual bonus, or portion thereof, that is earned by, but not yet paid to,
the Employee through the Termination Date;

c. All reimbursable expenses due, but not paid, to the Employee as of the
Termination Date in accordance with Section 3.4 hereof;

d. All benefits (or an amount equivalent thereto) that have been earned by or
vested in, and are payable to, the Employee under, and subject to the terms of,
the employee-benefit plans or arrangements of the Company in which the Employee
participated through the Termination Date in accordance with Section 3.5 hereof;
and

Any amount due under clause b. above in this Section 9.5 shall be paid in the
same manner and on the same date as would have occurred if the Employee’s
employment under this Agreement had not ceased. Any amount due under clause d.
above in this Section 9.5 shall be paid in accordance with the terms of the
employee-benefit plans or arrangements under which such amounts are due to the
Employee. Any amounts due under clause c. of this Section 9.5 shall be paid in
accordance with the terms of the Company’s policies, practices, and procedures
regarding reimbursable expenses. Except as modified in paragraph 9.3 hereof for
the payment of such amounts when due, the Company shall have no further
obligation or liability under this Agreement for any other compensation,
payment, or benefit to the Employee. The stock option agreements between the
Parties and the plan shall govern the Employee’s outstanding stock options upon
or after cessation or termination of employment. Also, upon cessation or
termination of employment hereunder (unless the Employee continues otherwise to
be employed by the Company), the Employee (1) shall return to the Company the
leased vehicle provided for the Employee’s use in accordance with Section 3.6
hereof, and (2) shall resign or shall be deemed to have resigned from any
position as an officer or director, or both, of any subsidiary or affiliate of
the Company.

9.6. Post-employment Cooperation. Upon and for a period of six (6) months after
the Termination Date, the Employee will cooperate fully with the Company in
connection with (a) any matter related to the Company’s business and activities,
by being available at mutually agreeable times, in person or by telephone, and
without any unreasonable interference with Employee’s other activities, to
provide such information as may from time to time be requested by the Company
regarding various matters in which Employee was involved during Employee’s
employment with the Company, and (b) any and all pending or future litigation or
administrative claims, investigations, or proceedings involving the Company,
including (without limitation) Employee’s meeting with the Company’s counsel and
advisors at reasonable times upon their request, and providing testimony (in
court or at depositions) that is truthful, and complete in accordance with
information known to him. For all activities required of Employee under this

 

Page 15 of 19



--------------------------------------------------------------------------------

Section 9.4, Employee shall be compensated at Employee’s then hourly rate,
except to the extent prohibited by law.

SECTION 10.

MEDIA NON-DISCLOSURE

10.1. Media Nondisclosure. The Employee agrees that, both during and after the
Employment Period, except as may be authorized in writing by the Company, the
Employee will not directly or indirectly disclose or release to the Media any
information concerning or relating to any aspect of the Employee’s employment or
cessation or termination of Employee’s employment with the Company and/or any
aspect of any Dispute that is the subject of this Agreement. For the purposes of
this Agreement, “Media” includes, without limitation, any news organization,
station, publication, show, website, web log (blog), bulletin board, chat room
and/or program (past, present and/or future), whether published through the
means of print, radio, television and/or the Internet or otherwise, and any
member, representative, agent and/or employee of the same.

SECTION 11.

REPRESENTATION BY EMPLOYEE

11.1. No Conflict. The Employee hereby represents and warrants to the Company
that Employee’s execution of this Agreement and Employee’s performance of
Employee’s duties and obligations hereunder will not conflict with, cause a
default under, or give any party a right to damages under any other agreement or
obligation to which the Employee is a party or is bound.

SECTION 12.

GENERAL

12.1. Governing Law. This Agreement shall be governed by, and enforced and
construed under, the laws of the State of Texas, except to the extent preempted
by federal law.

12.2. Binding Effect; Assignment. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the respective heirs, representatives, successors (including, without
limitation, any successor as a result of a merger or similar reorganization) and
assigns of the Parties, except that the Employee’s rights, benefits, duties and
responsibilities hereunder are of a personal nature and shall not be assignable
in whole or in part by the Employee.

12.3. Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given and
received (a) when personally delivered or delivered by same-day courier, (b) on
the third business day after mailing by registered or

 

Page 16 of 19



--------------------------------------------------------------------------------

certified mail, postage prepaid, return receipt requested, or (c) upon delivery
when sent by prepaid overnight delivery service, in any case addressed as
follows:

 

If to the Employee:    Alfredo Bala 28       City View Circle       North
Providence, RI 02911          If to the Company:    General Counsel      
Mannatech Incorporated       600 S. Royal Lane, Suite 200       Coppell, TX
75019   

A Party’s address may be changed from time to time by written notice to the
other Party in accordance with this Section 12.3.

12.4. Prior Agreements Superseded. This Agreement supersedes all prior
agreements between the Parties of any and every nature whatsoever, including
(without limitation) agreements for additional compensation or benefits. All
such prior agreements are null and void.

12.5. Duration. Notwithstanding the cessation or termination of Employee’s
employment under this Agreement, this Agreement shall continue to bind the
Parties for so long as any obligations remain under the terms of this Agreement.

12.6. Amendment; Waiver. No amendment to or modification of this Agreement, or
waiver of any term, provision, or condition of this Agreement, will be binding
upon a Party unless the amendment, modification, or waiver is in writing and
signed by the Party to be bound. Any waiver by a Party of a breach or violation
of any provision of this Agreement by the other Party shall not be deemed a
waiver of any other provision or of any subsequent breach or violation.

12.7. Enforcement and Severability. The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of this Agreement is too broad to be enforced as written, the Parties
intend for the court to reform the provision to such narrower scope as it
determines to be reasonable and enforceable. If, however, any provision of this
Agreement is held to be illegal, invalid, or unenforceable, the provision shall
be severed, this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision were never a part of it, and the remaining
provisions shall remain in full force and effect.

12.8. Subsidiaries Included. Wherever the “Company” is referred to in this
Agreement, it shall include all subsidiaries of the Company as they may exist
from time to time, even where the term “subsidiaries” is not explicitly stated
in connection with such reference.

12.9. Certain Defined Terms; Headings. As used in this Agreement:

a. “business day” means any Monday through Friday other than any such weekday on
which the executive offices of the Company are closed.

 

Page 17 of 19



--------------------------------------------------------------------------------

b. “Employment Period” means the term of Employee’s employment under this
Agreement, from the Effective Date through the last date of Employee’s work for
the Company under this Agreement, regardless of whether the termination is
voluntary, involuntary, for Cause, or not for Cause.

c. “herein,” “hereof,” “hereunder,” and similar terms are references to this
Agreement as a whole and not to any particular provision of this Agreement.

d. “Person” means an individual, an independent contractor, a sole proprietor, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, a
governmental entity, court, department, agency or political subdivision, or
other individual, business, or governmental entity, as applicable.

In addition, the use herein of “annual” or “monthly” (or similar terms) to
indicate a measurement period shall not itself be deemed to grant rights to
Employee for employment or compensation for such period. The Section and other
descriptive headings in this Agreement are only for convenience of reference and
are not to be used to construe or interpret this Agreement or any of its
provisions.

12.10. Employee Acknowledgment. The Employee affirms and attests, by signing
this Agreement, that the Employee has read this Agreement before signing it and
that the Employee fully understands its purposes, terms, and provisions, which
the Employee hereby expressly acknowledges to be reasonable in all respects. The
Employee further acknowledges receipt of one copy of this Agreement.

12.11. Section 409A Compliance. It is the intention of the Company and the
Employee that this Agreement not result in unfavorable tax consequences to the
Employee under Section 409A of the Code. The Company and the Employee
acknowledge that only limited guidance has been issued by the Internal Revenue
Service with respect to the application of Code Section 409A to certain
arrangements, such as this Agreement. It is expected by the Company and the
Employee that the Internal Revenue Service will provide further guidance
regarding the interpretation and application of Section 409A of the Code in
connection with finalizing its recently proposed regulations. The Company and
the Employee acknowledge further that the full effect of Section 409A of the
Code on potential payments pursuant to this Agreement cannot be determined at
the time that the Company and the Employee are entering into this Agreement. The
Company and the Employee agree to work together in good faith in an effort to
comply with Section 409A of the Code including, if necessary, amending the
Agreement based on further guidance issued by the Internal Revenue Service from
time to time, provided that neither party shall be required to assume an
economic burden beyond what is already required by this Agreement.

 

Page 18 of 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have duly
entered into this Agreement as of the Effective Date.

 

EMPLOYEE: /s/Alfredo Bala Alfredo Bala Date:     September 17, 2007 MANNATECH,
INCORPORATED By:   /s/ Terry Persinger        Terry Persinger, President and CEO
Date:     September 18, 2007

 

Page 19 of 19